Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to Claims 1, 2, 7, and 12, filed 10/19/2020, is acknowledged and accepted. 
Response to Arguments
On Page 9 of Remarks, Applicant arguments, filed 10/19/2020, with respect to Claims 2, 3 and 12, have been fully considered and are partially persuasive.  The 35 USC § 112 of Claims 2, 3 and 12, has been withdrawn for the limitations "m", "n", only. 
On Page 9 of Remarks, Applicant arguments “Toyoda, does not disclose switching between a first pattern and a second pattern. The Examiner cites Fig. 3 as disclosing switching between two patterns. Applicant respectfully asserts that Fig. 3 discloses examples of curves and not switching between pattern” with respect to Claim 4, have been fully considered and are persuasive. The 35 USC § 102 of Claim 4 has been withdrawn.
Applicant's arguments, filed 10/19/2020, have been fully considered but they are not persuasive.
On Page 8 of Remarks, Applicant argues “Applicant respectfully asserts that the terms “R," "r," "p," and "t" do not render claims 2, 3, and 12 indefinite. Claims 2, 3, and 12 recite equations with parameters that are explained both in the claims themselves and the specification… Likewise, paragraph 0031 provides further explanation about the values of "R," "r," "p," and "t." Examiner 
 On Page 8 of Remarks, Applicant argues “Toyoda also fails to suggest that a third mirror can be added to its system, nor is it clear how such a third mirror could be added.” Examiner respectfully disagrees. Examiner takes third mirror to be (5, Figure 1).
On Page 9 of Remarks, Applicant argues “Toyoda fails to disclose the equations of claims 2, 3, 7 and 12.”  Examiner respectfully disagrees. Equations are not fully defined in the claims nor Specification. Examiner takes formulas to be defined in the graphs in Figure 3.
On Page 9 of Remarks, Applicant argues “Toyoda fails to disclose a spirograph curve.” Claim 1 limitation recites “a plurality of points in a sample according to at least one pattern, the at least one pattern based on at least one of a Lissajous curve and a Spirograph curve.” “At least one” pattern was defined, a Lissajous curve, (see Figure 3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "R", "r", "p" and "t" in Claims 7 and 12 are relative terms which render the claim indefinite.  The terms "R", "r", "p" and "t" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, terms "R", "r", "p" and "t" will be taken as 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al., (JP 2016-017915A).
With respect to Claim 1, Toyoda et al., disclose an optical coherence tomography (OCT) system comprising: a light source (1, Figure 1); an 
With respect to Claim 2, Toyoda et al., further disclose, as best understood, wherein the at least one pattern is at least one Lissajous curve (see Figure 3) and wherein the at least one Lissajous curve has a plurality of x values (see Figure 3)and a plurality of y values (see Figure 3), the plurality of x values being proportional to a first plurality of values for sin(mt + d) (see Figure 3), the plurality of y values being proportional to a second plurality of values for sin(nt) where mn and n are constant parameters, the ratio m/n is ≤ 10, t varies, and d is a nonzero constant (Page 3, paragraph 6 through Page 4, paragraph 2).
With respect to Claim 3, Toyoda et al., further disclose, as best understood, wherein the ratio defined by m/n is < 2 (1/1 < 2).
With respect to Claim 5, Toyoda et al., further disclose wherein the processor (10, Figure 1) executes instructions stored in memory (signal processing device detects the intensity and time shift of the drive signal S based on the interference phenomenon caused by the merge of the drive signal S and the reference light L1, Page 4, paragraphs 4-8) to: cause the at least one movable scanning mirror (4 and 5, Figure 1) to scan a first portion of the plurality of points in the sample according to a first pattern based on a Lissajous curve (Figure 3); cause the at least one movable scanning mirror (4 and 5, Figure 1) to scan a second portion of the plurality of points (see Figure 3) in the sample according to a second pattern based on a Spirograph curve (see Figure 3); and switch from the first pattern to the second pattern or from the second pattern to the first pattern at a location where the first and second patterns overlap (see Figure 3).
With respect to Claim 6, Toyoda et al., further disclose wherein the processor (10, Figure 1) executes instructions stored in memory (via signal processing device 8, Figure 1; see also Page 4, paragraphs 4-8) to: cause the at least one movable scanning mirror (4 and 5, Figure 4) to scan a first portion of the plurality of points in the sample according to a first pattern based on a first Spirograph curve (see Figure 3); cause the at least one movable scanning mirror (4 and 5, Figure 1) to scan a second portion of the plurality of points in the sample according to a second pattern based on a second Spirograph curve (see 
With respect to Claim 7, Toyoda et al., further disclose wherein the at least one pattern is the at least one Spirograph curve (see Figure 3) and wherein the at least one Spirograph curve has a plurality of x values and a plurality of y values (see Figure 3), the plurality of x values being proportional to a first plurality of values for (R + r)cos(t) + p*cos ((R+r)t/r) (see Figure 3), the plurality of y values being proportional to a second plurality of values in (R + r)sin(t) + p*sin((R + r)t/r) where R, r and p are constant parameters and t varies (see Figure 3).
With respect to Claim 9, Toyoda et al., further disclose wherein the processor (10, Figure 1) executes instructions stored in memory (Page 4, paragraphs 4-6) to scan the plurality of points a plurality of times a refresh time of less than one second (Page 2, paragraph 7).
With respect to Claim 10, Toyoda et al., further disclose wherein the refresh time is not more than five hundred milliseconds (Page 2, paragraph 7) and the plurality of times is at least ten times (Page 2, paragraph 7).
With respect to Claim 11, Toyoda et al., further disclose wherein the refresh time is not more than one hundred milliseconds (Page 2, paragraph 7).
With respect to Claim 12, Toyoda et al., disclose, as best understood, an optical coherence tomography (OCT) system comprising: a light source (1, Figure 1); an interferometric system (2-5, Figure 1) optically coupled with the light source (1, Figure 1) and comprises a first mirror (2, Figure 1), a second mirror (4, .

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 4, though Toyoda et al., disclose “The OCT system of claim 1, wherein the processor (10, Figure 1) executes instructions stored in memory (Page 4, paragraphs 4-6) to: cause the at least one movable scanning mirror (4 and 5, Figure 1) to scan a first portion of the plurality of points (graph in Figure 3 shows plurality of points; high speed scanning is done by Lissajous scanning of the measurement of the light beam, Page 3, paragraph 1)  in the sample according to a first pattern based on a first Lissajous curve; cause the at least one movable scanning mirror (4 and 5, Figure 1) to scan a second portion of the plurality of points (Figure 3 shows multiple graphs with a plurality of points; high speed scanning is done by Lissajous scanning of the measurement of the light beam, Page 3, paragraph 1) in the sample according to a second pattern (multiple Lissajous curves in Figure 3) based on a second Lissajous curve;” Toyoda et al., fails to teach or suggest the aforementioned combination further comprising “and switch from the first pattern to the second pattern at a location where the first and second patterns overlap.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872